778 So. 2d 448 (2001)
Sheldon HEPBURN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2641.
District Court of Appeal of Florida, Third District.
February 14, 2001.
Sheldon Hepburn, in proper person.
Robert A. Butterworth, Attorney General, and Michael J. Neimand, Assistant Attorney General, for appellee.
Before LEVY, GODERICH, and RAMIREZ, JJ.
PER CURIAM.
Sheldon Hepburn appeals the summary denial of his motion to correct an illegal sentence, see Fla. R.Crim. P. 3.800, and alleges that his sentence is illegal under Heggs v. State, 759 So. 2d 620 (Fla. 2000). We affirm.
Hepburn entered a plea of no contest and was sentenced to 17.4 years as a habitual violent felony offender. A sentence as a habitual offender is not affected by Heggs even where, as here, the actual sentence imposed coincides with the bottom of the 1995 guidelines. See Ford v. State, 763 So. 2d 1273, 1274 (Fla. 4th DCA 2000). In addition, when a negotiated plea agreement is not conditioned upon the imposition of a sentence within a specific guideline range, improper scoring of the defendant's scoresheet will not render the plea illegal unless the sentence exceeds the statutory maximum. See Dunenas v. Moore, 762 So. 2d 1007, 1008 (Fla. 3d DCA 2000). Finally, we take judicial notice of Case No. 3D00-1240, 764 So. 2d 594 filed in this Court by Hepburn in which he moved *449 to correct an illegal sentence under State v. Thompson, 750 So. 2d 643 (Fla.1999). This Court affirmed the denial of that motion. Thus, Hepburn's latest motion is impermissibly successive.
Affirmed.